                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   JERMAINE THOMAS, JERMAINE
                                       MILLER, JAMIE POSTPICHAL,
                                  11   RONALD ELLISON, SARAH WATERS,                       No. C 19-07270 WHA
                                       KAMILAH RIDDICK, FELICIA
                                  12   RIDDICK, TIARA CROMWELL, LYSHA
Northern District of California




                                       ENCARNACION, LANI HALE, MELIZZA
 United States District Court




                                  13   WEAVER, ALFREDO SANCHEZ, and                        ORDER ON MOTION TO DISMISS
                                       CLARISSA KELLY, on behalf of                        OR TRANSFER
                                  14   themselves and others similarly situated,
                                  15                  Plaintiffs,

                                  16           v.

                                  17   CRICKET WIRELESS LLC,
                                  18                  Defendant.

                                  19
                                  20                                        INTRODUCTION

                                  21        In this putative class action, defendant moves to dismiss for lack of personal jurisdiction

                                  22   and improper venue, or to transfer venue. For the reasons stated below, the motion is DENIED.

                                  23                                           STATEMENT

                                  24        The claims in the first-amended complaint, our operative complaint, all stem from

                                  25   allegations that Defendant Cricket Wireless, LLC, engaged in a marketing scheme touting

                                  26   nationwide, unlimited 4G/LTE coverage, despite Cricket knowing that its service fell far short

                                  27   of providing 4G/LTE coverage nationwide. The alleged scheme ran from May 2012 until May

                                  28   2014, when AT&T, Inc., acquired Cricket.
                                   1        The parties agree that at all times, Cricket remained a Delaware limited liability

                                   2   company. Its sole member, according to the complaint, had been Leap Wireless International,

                                   3   Inc., up until the AT&T merger in 2014. Both sides agree (Cricket by sworn declaration) that

                                   4   Leap maintained its principal place of business, including its principal executive offices, in San

                                   5   Diego prior to the merger. Following its acquisition, the complaint alleges that Leap remained

                                   6   headquartered in California. Cricket, however, swears that Leap moved its principal place of

                                   7   business to Georgia. Plaintiffs provide no counter declarations or affidavits. Regardless, both

                                   8   sides agree that Leap no longer remained a member of Cricket following the merger and that

                                   9   AT&T Mobility II LLC, Leap’s replacement, called Atlanta home. At bottom, the parties

                                  10   agree that Cricket maintained its principal place of business in California for the entire period

                                  11   during which the alleged wrongful conduct occurred (FAC ¶¶ 41–48; Decl. Begue ¶¶ 3–9).

                                  12        As discussed, the complaint alleges that Cricket lured consumers into buying its phones
Northern District of California
 United States District Court




                                  13   and service with advertisements Cricket should have known to be false. Aided by Cricket’s

                                  14   publicly-available SEC reports, the complaint alleges that Cricket maintained a network of

                                  15   retail stores, some owned by Cricket, others by franchisees, to sell its phones and service to

                                  16   consumers. The retail stores allegedly received “top-down” product and marketing directives,

                                  17   including “standardized marketing media” touting Cricket’s 4G/LTE capabilities. The

                                  18   independent dealers also received group emails from a “Cricket corporate entity” regarding

                                  19   various aspects of the business, including marketing. “On information and belief,” the

                                  20   complaint alleges that “Cricket’s offices in California” made “all business and marketing

                                  21   decisions, including decisions to not expand 4G/LTE coverage [while] continu[ing] to market

                                  22   ‘Unlimited 4G/LTE[.]’” The complaint further alleges that the “scheme [pled] was, logically,

                                  23   formulated at the senior executive levels given the top-down nature of the campaign, the cost

                                  24   of running a national ad campaign, and the strategic importance of such a campaign.”

                                  25   Plaintiffs do not submit any affidavits in support of their unverified allegations. Still, Cricket’s

                                  26   declarations do not controvert any of these allegations (FAC ¶¶ 200–09, 251, 252, 509).

                                  27        As for our plaintiffs, one resided in California during the proposed class period but

                                  28   moved elsewhere by the time of filing (plaintiff Sarah Waters). Another two resided in
                                                                                        2
                                   1   California at the time of filing, but purchased their phones and resided outside of the state

                                   2   between 2012 and 2014 (plaintiffs Jermaine Thomas and Melizza Weaver). Plaintiff Clarissa

                                   3   Kelly resided in Georgia at the time of filing. The other named plaintiffs all resided in states

                                   4   other than Georgia and California (FAC ¶¶ 28, 32, 38, 40, 57).

                                   5        Plaintiffs filed this putative class action in November 2019. As both sides note in their

                                   6   briefs, our history with the underlying allegations, however, began in June 2015 with different

                                   7   plaintiffs. Cricket and Leap removed an earlier action by Flor Barraza against them from the

                                   8   Superior Court of California for the County of San Francisco, alleging federal jurisdiction

                                   9   under the Class Action Fairness Act. Another plaintiff joined Barraza’s action, represented by

                                  10   one of the law firms now before us with new plaintiffs. The allegations in the Barraza

                                  11   complaints largely mirror those in the operative complaint here (Case No. 15-02471 WHA

                                  12   (Barraza), Dkt. Nos. 1, 55).
Northern District of California
 United States District Court




                                  13        In removing the action, Cricket asserted its members resided in Delaware, Georgia, and

                                  14   Texas, while Leap called Delaware and Georgia home. Plaintiff Barraza both purchased her

                                  15   phone and resided in California. Plaintiff Henson purchased her phone in Kansas and resided

                                  16   in Missouri. Instead of challenging personal jurisdiction, Cricket sought to compel arbitration.

                                  17   An order denied the motion, finding a summary trial necessary to determine disputed facts as

                                  18   to the formation of the purported arbitration agreements (Barazza, Dkt. Nos. 46, 49, 64, 71).

                                  19   In spite of orders to the contrary, Cricket refused to comply with the initial disclosure

                                  20   requirements of Rule 26 and plaintiffs’ discovery requests that went beyond what Cricket

                                  21   viewed as relevant to enforcement of the arbitration agreement.

                                  22        Cricket appealed the arbitration order, but ultimately dismissed the appeal following

                                  23   plaintiffs’ acceptance of a Rule 68 offer on an individual basis shortly before the summary trial

                                  24   commenced. The parties voluntarily dismissed the action with prejudice in December 2015.

                                  25   At a case management conference just before the dismissal, the undersigned asked each party,

                                  26   “is there any scenario under which the merits of the case could come back to life?” Both

                                  27   responded no and later represented that no side deal existed to allow re-filing of a similar case

                                  28   in some other court (Barraza, Dkt. No. 108).
                                                                                       3
                                   1        Nevertheless, plaintiff’s counsel resurfaced with these allegations in September 2016, this

                                   2   time at the United States District Court for the Western District of Missouri (W.D. Mo., Case

                                   3   No. 16-1065). Counsel brought the Missouri action on behalf of two current plaintiffs,

                                   4   Jermaine Thomas and Jamie Postpichal, both residents of Missouri during the class period.

                                   5   Again Cricket moved to compel arbitration. This time, however, the parties stipulated to a

                                   6   dismissal without prejudice before receiving a decision. Each side bore their own fees and

                                   7   costs. The parties dismissed the action, Cricket represents, subject to a tolling agreement that

                                   8   “allowed the parties to discuss an early resolution” (MTD at 2).

                                   9        The parties’ tolling agreement expired on November 4, 2019, the day our plaintiffs filed

                                  10   this putative class action. In February 2020, plaintiffs amended the complaint. This third

                                  11   iteration of the lawsuit notably added a federal claim under the Racketeering Influenced and

                                  12   Corrupt Organizations Act (RICO), in addition to a claim for “public injunctive relief” and
Northern District of California
 United States District Court




                                  13   several claims for violations of state advertising and consumer-protection laws.

                                  14        Rather than try again for an order compelling arbitration, Cricket now moves to dismiss

                                  15   for lack of personal jurisdiction under Rule 12(b)(2) and improper venue under Rule 12(b)(3),

                                  16   or to transfer to the United States District Court for the Northern District of Georgia under

                                  17   Sections 1404(a) or 1406(a) of Title 28. Still, “Cricket intends to move to compel arbitration

                                  18   immediately after the case is transferred or re-filed in an appropriate venue” (MTD at 4).

                                  19        Cricket submits two sworn declarations with its motion to dismiss, both from AT&T

                                  20   employees whom maintain and are familiar with Cricket’s corporate records. Plaintiffs submit

                                  21   no affidavits or declarations.

                                  22        An order vacated the hearing in light of the national health emergency and the motion’s

                                  23   suitability for submission on the papers (Dkt. No. 25). This order follows full briefing.

                                  24                                             ANALYSIS

                                  25        1.      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION.
                                  26        As an initial matter, this order notes that plaintiffs’ briefing largely addressed

                                  27   jurisdictional theories under RICO. Because personal jurisdiction is justified based on

                                  28   Cricket’s minimum contacts with California, we need not wade through the RICO analysis.
                                                                                       4
                                   1        Personal jurisdiction can be either general or specific. General jurisdiction refers to the

                                   2   authority of a court to exercise jurisdiction even where the claim for relief is unrelated to the

                                   3   defendant’s contacts with the forum. Specific jurisdiction, by contrast, exists when a suit

                                   4   arises out of or is related to the defendant’s contacts with the forum. Bristol-Myers Squibb Co.

                                   5   v. Superior Court, 137 S. Ct. 1773, 1779–80 (2017). Plaintiffs do not expressly argue that the

                                   6   exercise of general jurisdiction over Cricket is appropriate. Satisfied that plaintiffs’ claims

                                   7   arise out of Cricket’s California contacts, this order does not reach general jurisdiction.

                                   8        “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

                                   9   defendant focuses on the relationship among the defendant, the forum, and the litigation.”

                                  10   Walden v. Fiore, 571 U.S. 277, 283–84 (2014) (internal quotation marks and citations

                                  11   omitted). The Supreme Court has emphasized that “[t]he proper question is not where the

                                  12   plaintiff experienced a particular injury or effect but whether the defendant’s conduct connects
Northern District of California
 United States District Court




                                  13   him to the forum in a meaningful way.” Id. at 290. “Where, as here, the defendant’s motion is

                                  14   based on written materials rather than an evidentiary hearing, the plaintiff need only make a

                                  15   prima facie showing of jurisdictional facts to withstand the motion to dismiss.” Ranza v. Nike,

                                  16   Inc., 793 F.3d 1059, 1068 (9th Cir. 2015). While a plaintiff “may not simply rest on the bare

                                  17   allegations of the complaint,” “uncontroverted allegations must be taken as true, and ‘conflicts

                                  18   between parties over statements contained in affidavits must be resolved in the plaintiff’s

                                  19   favor.’” Ibid.

                                  20        For a court to exercise specific jurisdiction over a nonresident defendant, three

                                  21   requirements must be met:

                                  22                (1)     The defendant must either purposefully direct his activities
                                                            toward the forum or purposefully avail himself of the
                                  23                        privileges of conducting activities in the forum;
                                  24                (2)     The claim must be one which “arises out of or relates to” the
                                                            defendant’s forum-related activities; and
                                  25
                                                    (3)     The exercise of jurisdiction must comport with fair play and
                                  26                        substantial justice, i.e., it must be reasonable.
                                  27   Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017). “The plaintiff

                                  28   bears the burden of satisfying the first two prongs of the test.” Ibid. Once the plaintiff satisfies
                                                                                        5
                                   1   that burden, “the burden then shifts to the defendant to ‘present a compelling case’ that the

                                   2   exercise of jurisdiction would not be reasonable.” Id. at 1068–69.

                                   3         Cricket concedes specific personal jurisdiction as to plaintiff Waters, who formerly

                                   4   resided in Sacramento. Although Cricket does not clearly identify what conduct of Cricket’s

                                   5   gives rise to her claims, Cricket suggests three bases for our exercise of personal jurisdiction:

                                   6   That plaintiff Waters “viewed” the challenged advertising, “purchased” her phone, or

                                   7   “suffered” the alleged injuries in California. This order pauses to note that each basis is

                                   8   founded, at least semantically, in plaintiff’s activities. As Cricket explains in its motion, the

                                   9   Supreme Court has held that “a defendant’s relationship with a plaintiff or third party, standing

                                  10   alone, is an insufficient basis for jurisdiction.” Walden v. Fiore, 571 U.S. 277, 286 (2014).

                                  11   When viewed through the proper lens, these activities amount to Cricket directing advertising

                                  12   toward, selling phones in, and providing or promising 4G/LTE service in California. The
Northern District of California
 United States District Court




                                  13   complaint does not clearly allege where plaintiff Waters purchased her phone or where she saw

                                  14   the advertisements, but it clearly alleges that she paid for a monthly contract and experienced

                                  15   poor or non-existent 4G service in and around Sacramento (FAC ¶¶ 86–92). Given these facts

                                  16   and Cricket’s concession to jurisdiction over these claims, this order finds that the exercise of

                                  17   specific personal jurisdiction over Cricket as to plaintiff Waters comports with due process.

                                  18         As for the claims of our other twelve plaintiffs, Cricket argues that it is not subject to

                                  19   specific personal jurisdiction. Based on the following three-prong analysis, this order finds

                                  20   that Cricket’s activities in California while headquartered in San Diego demonstrate a

                                  21   substantial connection between Cricket, the forum, and the remaining plaintiffs’ claims at this

                                  22   stage in the litigation.

                                  23                 A.      Purposeful Availment.
                                  24         Cricket frames its “purposeful availment” analysis as a “purposeful direction” inquiry.

                                  25   The “purposeful availment” requirement “may be satisfied by purposeful availment of the

                                  26   privilege of doing business in the forum; by purposeful direction of activities at the forum; or

                                  27   by some combination thereof.” Yahoo! Inc. v. La Ligue Contre Le Racisme Et

                                  28   L’Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (emphasis added). Our court of appeals
                                                                                        6
                                   1   does, indeed, “typically” engage in a “purposeful direction” inquiry when a claim sounds in

                                   2   tort. Ibid. Such an inquiry moves the geographical focus from the forum in which the non-

                                   3   resident defendant performed the action to the forum in which the defendant intended the

                                   4   actions to be felt. See Calder v. Jones, 465 U.S. 783 (1984). But we need not shift our focus

                                   5   to the plaintiffs’ home states if the claims arose out of Cricket’s conduct in California, so long

                                   6   as that specific conduct creates a substantial connection between Cricket in California. Where

                                   7   the conduct in question is not readily susceptible to a “purposeful direction” analysis, a

                                   8   traditional “purposeful availment” analysis. Schwarzenegger v. Fred Martin Motor Co., 374

                                   9   F.3d 797, 803 (9th Cir. 2004).

                                  10         In analyzing purposeful availment, we determine whether “the defendant’s conduct and

                                  11   connection with the forum State are such that [it] should reasonably anticipate being haled into

                                  12   court there.” World-Wide Volkswagen v. Woodson, 444 U.S. 286, 297 (1980). This inquiry “is
Northern District of California
 United States District Court




                                  13   based on the presumption that it is reasonable to require a defendant who conducts business

                                  14   and benefits from his activities in a state to be subject to the burden of litigating in that state as

                                  15   well.” Brainerd v. Governors of the University of Alberta, 873 F.2d 1257, 1259 (9th Cir.1989).

                                  16         Here, both sides agree that Cricket resided within this forum at the time of the underlying

                                  17   events giving rise to this action (Decl. Begue ¶ 9), and the complaint alleges that Cricket

                                  18   authorized from its now-former headquarters in California the acts giving rise to the claims of

                                  19   all of our plaintiffs — namely, “all business and marketing decisions, including decisions to

                                  20   not expand 4G/LTE coverage and [to] continue to market ‘Unlimited 4G/LTE,’ were made at

                                  21   LEAP/Cricket’s offices in California” (FAC ¶ 252). This conduct is readily susceptible to a

                                  22   “purposeful availment” analysis and indeed satisfies the requirement. From California, Cricket

                                  23   authorized a nationwide marketing campaign based on allegedly false statements with the

                                  24   intent to profit from that campaign nationwide. Cricket’s attempt to refocus our attention on

                                  25   the location of our plaintiffs when our plaintiffs felt the harm ignores the fact that the course of

                                  26   conduct leading to the alleged harm originated from the business Cricket conducted in

                                  27   California.

                                  28
                                                                                         7
                                   1         It is presumably reasonable for Cricket to be subject to litigation in California arising

                                   2   from the business it conducted in California. Brainerd, 873 F.2d at 1259. Specifically, Cricket

                                   3   should have anticipated being haled into California court to respond to claims stemming from

                                   4   the alleged false statements it authorized for national distribution from its California

                                   5   headquarters. As out court of appeals explained in Steel v. United States, 813 F.2d 1545,

                                   6   1549–50 (9th Cir. 1987), “one cannot defeat personal jurisdiction by a move away from the

                                   7   state in which the underlying events took place . . . the fair warning given [Cricket] by [its]

                                   8   contacts with California does not expire simply because of [its] lack of later contacts with the

                                   9   state.” This order thus finds that Cricket purposefully availed itself of the privileges of

                                  10   conducting its business in California.

                                  11         To be clear, this is not a finding that would permit the exercise of general jurisdiction

                                  12   over Cricket in California. In other words, it does not rely on the mere fact that Cricket’s
Northern District of California
 United States District Court




                                  13   principal place of business at the time of the underlying events lay in California. Rather, this

                                  14   order finds that the alleged actions Cricket undertook at its former principle place of business

                                  15   in California established suit-related minimum contacts sufficient to satisfy the purposeful

                                  16   availment prong of our analysis.

                                  17                B.      Connection to Forum-Related Activities.
                                  18         For similar reasons discussed above, this order finds that plaintiffs’ claims “arose out of”

                                  19   the business and marketing decisions allegedly made at Cricket’s California offices. With

                                  20   respect to this prong of the jurisdictional test, the required causal analysis is met if “but for” the

                                  21   contacts between the defendant and the forum state, plaintiff’s injury would not have occurred.

                                  22   Doe v. Am. Nat. Red Cross, 112 F.3d 1048, 1051–52 (9th Cir. 1997). The question is therefore

                                  23   whether or not the alleged harm — namely, that Cricket lured plaintiffs into paying premium

                                  24   prices for false promises of unlimited, nationwide 4G/LTE coverage — would have occurred

                                  25   even absent Cricket’s California-related activities.

                                  26         As discussed above, Cricket authorized the market campaign and business decisions

                                  27   directly responsible for the alleged harm. At this stage in the proceedings, there is no evidence

                                  28   on the record controverting the complaint’s allegation on “information and belief” that all
                                                                                         8
                                   1   marketing and business decisions, including those concerning Cricket’s 4G/LTE products,

                                   2   were made at Cricket’s California offices (FAC ¶ 252). Cricket appended two declarations to

                                   3   its motion, but neither contradict the allegation. The only sworn statement that is relevant here

                                   4   is that Cricket maintained its principal place of business in San Diego prior to the 2014 merger.

                                   5   This fact, in light of plaintiffs’ specific allegations detailing the rollout of the extensive,

                                   6   nationwide marketing campaign through a sophisticated top-down business model with over

                                   7   two-thousand retail stores, as well as the embattled journey of Cricket’s 4G/LTE service,

                                   8   sufficiently supports the conclusion that “but for” decisions made at Cricket’s California

                                   9   headquarters, plaintiffs’ harm would not have occurred.

                                  10         This order notes that the posture of our case is unlike that of more typical consumer class

                                  11   actions when facing early jurisdictional challenges. Typically, plaintiffs are tasked with

                                  12   demonstrating circumstances they participated in personally — proof that they purchased a
Northern District of California
 United States District Court




                                  13   product or formed an agreement or suffered an injury. Here, the relevant jurisdictional

                                  14   evidence remains in Cricket’s control. Considering Cricket’s stalwart refusal to provide any

                                  15   discovery not related to the arbitration issue since counsel filed the Barraza action in 2015,

                                  16   plaintiffs limited showing today is understandable (Dkt. No. 24 at 5). If evidence exists

                                  17   refuting jurisdiction, Cricket decided against deploying it. Rather than allow this action to stall

                                  18   any longer, this order finds that the uncontroverted allegations in the complaint and Cricket’s

                                  19   own declarations satisfy the first two prongs of the specific jurisdiction analysis. This order is

                                  20   not a win for plaintiffs. Plaintiffs still bear the burden at trial of proving personal jurisdiction.

                                  21                 C.      Reasonableness and Other Arguments.
                                  22         Cricket argues it is not subject to specific personal jurisdiction here for two reasons.

                                  23   First, Cricket argues that under Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,

                                  24   1781 (2017), there is not an adequate link between California and the claims of our twelve

                                  25   non-resident plaintiffs because those plaintiffs purchased their phones and suffered their

                                  26   alleged injuries outside of California. In Bristol-Myers, a products-liability mass action in

                                  27   California state court arising out of the false marketing of a blood-thinner drug, the Supreme

                                  28   Court found that the defendant’s contacts with the forum had to be analyzed on a plaintiff-by-
                                                                                         9
                                   1   plaintiff basis. In other words, while jurisdiction existed over some plaintiffs because they

                                   2   “were prescribed, obtained, [or] ingested [the drug] in California[,]” those contacts could not

                                   3   also support the non-resident claims. Importantly, no other suit-related contacts existed. The

                                   4   Supreme Court noted that Bristol-Myers did not develop the drug in California or create its

                                   5   marketing strategy there. Nor did Bristol-Myers manufacture, label, package, or work on the

                                   6   regulatory approval of the drug in California. Instead, all of that work occurred in New York

                                   7   or New Jersey. Id. at 1778. Thus, the only contacts in question consisted of those directed at

                                   8   California. Unlike Bristol-Myers, this order’s finding of specific jurisdiction is based on

                                   9   Cricket’s minimum contacts with California independent of our plaintiffs.

                                  10         Second, Cricket takes issue with the fact that plaintiffs alleged that Cricket made all

                                  11   relevant business and marketing decisions from its California headquarters on “information

                                  12   and belief.” In support, Cricket relies on two district court decisions, one that relies
Northern District of California
 United States District Court




                                  13   exclusively on the other, for the proposition that “allegations based upon information and

                                  14   belief are insufficient to demonstrate personal jurisdiction.” Transducer Sys. v. STFO Trading

                                  15   LLC, 2009 WL 10700319 at *4 (C.D. Cal. Oct. 15, 2009) (Judge John Walter) (citing

                                  16   Silverstein v. Experienced Internet.com, Inc., 2005 WL 1629935 at *3 (N.D. Cal. July 11,

                                  17   2005) (Magistrate Judge Patricia Trumbull)). Both decisions emphasized the importance of the

                                  18   fact that those plaintiffs failed to submit affidavits or evidence in the face of the defendants’

                                  19   declarations contradicting the plaintiffs’ “information and belief” allegations. Here, Cricket’s

                                  20   declarations do not contradict this one allegation, nor does Cricket elsewhere deny its veracity.

                                  21   Instead, Cricket chose only to object to its form. As discussed, if evidence existed to the

                                  22   contrary, Cricket remained in the best position to disclose it. It chose not to. At this stage, this

                                  23   order will accept the allegation as true (subject to proof at trial).

                                  24        Cricket’s motion to dismiss for lack of personal jurisdiction is DENIED.

                                  25        2.       MOTION TO DISMISS FOR IMPROPER VENUE.
                                  26         Cricket moves to dismiss the action for improper venue under Rule 12(b)(3) and Section

                                  27   1406(a) of Title 28 of the United States Code. Although Cricket insists dismissal is the proper

                                  28
                                                                                         10
                                   1   remedy, Cricket seeks in the alternative a transfer to a federal court in Georgia under Section

                                   2   1406(a) or Section 1404(a).

                                   3         If venue is improper, “the case must be dismissed or transferred under” Section 1406(a).

                                   4   Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 56 (2013). When

                                   5   evaluating a motion to dismiss for improper venue, a court may consider facts outside the

                                   6   pleadings. Doe 1 v. AOL, LLC, 552 F.3d 1077, 1081 (9th Cir. 2009).

                                   7         Pursuant to the general venue statute, Section 1391(b) of Title 28 of the United States

                                   8   Code, venue is proper in:

                                   9                 (1)     a judicial district in which any defendant resides, if all
                                                             defendants are residents of the State in which the district is
                                  10                         located;
                                  11                 (2)     a judicial district in which a substantial part of the events or
                                                             omissions giving rise to the claim occurred, or a substantial
                                  12                         part of property that is the subject of the action is situated; or
Northern District of California
 United States District Court




                                  13                 (3)     if there is no district in which an action may otherwise be
                                                             brought as provided in this section, any judicial district in
                                  14                         which any defendant is subject to the court's personal
                                                             jurisdiction with respect to such action.
                                  15
                                             In their opposition brief, plaintiffs do not address Section 1391(b). Instead, plaintiffs
                                  16
                                       argue that venue as to the RICO claim is proper under RICO’s special venue statute, Section
                                  17
                                       1965(a) of Title 18, and that finding supports pendent venue for the remaining claims. Section
                                  18
                                       1965(a) provides that “any civil action or proceeding under this chapter against any person
                                  19
                                       may be instituted in the district court of the United States for any district in which such person
                                  20
                                       resides, is found, has an agent, or transacts his affairs.”
                                  21
                                             Cricket concedes that if the exercise of personal jurisdiction over the RICO claim is
                                  22
                                       proper, “it would follow that venue is available under 18 U.S.C. § 1965(a) because Cricket
                                  23
                                       ‘transacts [its] affairs’ in the Northern District” (Reply at 10). This order agrees. Plaintiffs’
                                  24
                                       RICO claim rests on the same factual nexus as their remaining claims. It follows that this
                                  25
                                       order’s finding of suit-related minimum contacts supports the exercise of specific personal
                                  26
                                       jurisdiction over the RICO claim. And, along with Cricket’s concession, plaintiffs sufficiently
                                  27
                                       demonstrate that Cricket transacts its affairs in our district (Opp. at 12). Cricket’s website
                                  28
                                                                                         11
                                   1   provides a map showing dozens of Cricket retailers in our district and Cricket’s promise of

                                   2   4G/LTE coverage, the central issue in this action, included extensive coverage throughout our

                                   3   district. Section 1965(a) is cut and dry. An action may be instituted in any district court in

                                   4   which a RICO defendant transacts its affairs.

                                   5        Cricket does not contest plaintiffs’ assertion that venue as to the RICO claim may support

                                   6   venue as to the remaining claims, other than asserting that “should the RICO claim fail,

                                   7   plaintiffs’ asserted basis for pendent jurisdiction and venue evaporates as well” (Reply at 11).

                                   8   To that end, Cricket notes “the inherent implausibility of an alleged enterprise consisting of

                                   9   ‘over 2,000 co-conspirators’ [including Cricket’s independent retailers] operating for a

                                  10   common purpose” (ibid.). But Cricket decided against moving to dismiss the complaint for

                                  11   failing to state a RICO claim.

                                  12        In conceding venue would be proper under Section 1965(a), Cricket also abandons its
Northern District of California
 United States District Court




                                  13   argument that dismissal is the appropriate remedy. This order agrees. Transfer will normally

                                  14   be in the interest of justice “because normally dismissal of an action that could be brought

                                  15   elsewhere is time-consuming and justice-defeating.” Amity Rubberized Pen Co. v. Market

                                  16   Quest Grp. Inc., 793 F.3d 991, 996 (9th Cir. 2015) (citations omitted). Cricket has persuaded

                                  17   plaintiffs’ counsel to dismiss these allegations twice: Once by settling the individual claims in

                                  18   the Barraza matter, and the second time, involving our plaintiffs’ claims, by agreeing to a

                                  19   dismissal without prejudice and a tolling agreement with the hopes of reaching an early

                                  20   resolution. The alleged misconduct occurred between 2012 and 2014. No justice will be

                                  21   served by further delay.

                                  22        3.      TRANSFER TO THE NORTHERN DISTRICT OF GEORGIA.
                                  23        “For the convenience of parties and witnesses, in the interest of justice, a district court

                                  24   may transfer any civil action to any other district or division where it might have been

                                  25   brought.” 28 U.S.C. 1404(a). The parties do not dispute that this action may have been

                                  26   brought in the Northern District of Georgia. Thus, the only remaining question is whether the

                                  27   convenience of parties and witnesses and the interest of justice favor transfer.

                                  28
                                                                                       12
                                   1         The purpose of Section 1404(a) is “to prevent the waste of time, energy and money and

                                   2   to protect litigants, witnesses and the public against unnecessary inconvenience and expense.”

                                   3   Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). To that end, district courts consider

                                   4   convenience and fairness factors on an individualized, case-by-case basis. Stewart Org., Inc. v.

                                   5   Ricoh Corp., 487 U.S. 22, 29 (1988). The district court must weigh both private factors, which

                                   6   go to the convenience of parties and witnesses, and public factors, which go to the interest of

                                   7   justice. Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986).

                                   8   This order considers these factors in turn.

                                   9                A.      Convenience and Fairness.
                                  10         The private convenience and fairness factors include the plaintiff’s choice of forum, the

                                  11   convenience of parties and witnesses, the ease of access to sources of proof, and the

                                  12   availability of compulsory process for unwilling witnesses.
Northern District of California
 United States District Court




                                  13         Plaintiffs’ choice of forum and convenience: Ordinarily, the defendant carries a heavy

                                  14   burden to overcome the plaintiff’s chosen forum; however where, as here, “an individual ...

                                  15   represents a class, the named plaintiff’s choice of forum is given less weight.” Lou v.

                                  16   Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). As discussed below, defendant nevertheless fails

                                  17   to meet this lighter burden.

                                  18         Our plaintiffs are located throughout the country, but two are California residents.

                                  19   Cricket argues that the burden on these two plaintiffs should not be considered because their

                                  20   claims are subject to dismissal for lack of personal jurisdiction, should this action remain here.

                                  21   As found above, Cricket’s contacts with California independent of Cricket’s relationship with

                                  22   our plaintiffs justifies the exercise of personal jurisdiction here. As such, there is no reason to

                                  23   discount the convenience of these two plaintiffs. While the other ten plaintiffs may be

                                  24   somewhat closer, they chose to file here and thus the inconvenience for these plaintiffs in

                                  25   proceeding in Georgia will be given little weight. At some point, there may be a nationwide

                                  26   class or some state-wide classes certified, demanding attention to their choice of forum here.

                                  27         Convenience to Cricket: On the other hand, Cricket is now headquartered in Georgia and

                                  28   swears both that: (1) the majority of current management-level employees with direct
                                                                                       13
                                   1   knowledge of or involvement in the marketing and sale of 4G/LTE devices and service

                                   2   between 2012 and 2014 are located in Atlanta, and (2) no current management-level Cricket

                                   3   employees located in California have direct knowledge of or involvement in the marketing and

                                   4   sale of 4G/LTE devices and service between 2012 and 2014 (Decl. Horn ¶¶ 5, 6) (emphasis

                                   5   added).

                                   6        As plaintiffs point out, Cricket’s declaration does not actually address where potential

                                   7   witnesses are located. Rather it identifies where some of its involved employees are located.

                                   8   Cricket’s principal place of business moved to Georgia only after AT&T purchased it.

                                   9   Plaintiffs argue that given that AT&T is headquartered in Georgia and that Cricket’s current

                                  10   president and chief marketing officer both assumed their roles following AT&T’s purchase

                                  11   (Opp. 23), this unaddressed deficiency in Cricket’s declaration is telling. In response, Cricket

                                  12   ignores this point, only reasserting that those “Cricket’s managerial employees” that do have
Northern District of California
 United States District Court




                                  13   direct knowledge of or involvement in the marketing of 4G/LTE devices or service during

                                  14   2012 and 2014 are located in Atlanta. This begs the question how many fall into this category.

                                  15   Cricket notes that the convenience of witnesses is often the most important factor, but fails to

                                  16   recognize that it is the non-party witnesses whose convenience is most importantly considered.

                                  17   Cricket had an opportunity to address this point and failed to meet its burden.

                                  18        Ease of access to sources of proof: For this factor, Cricket claims the most significant

                                  19   sources of proof “will be Cricket witnesses who (along with documents in their possession) are

                                  20   predominantly located in Atlanta” (MTD at 23–24). To the extent Cricket argues that Cricket

                                  21   documents are located in Atlanta, their declarations do not say as much. Given that five years

                                  22   have passed and Cricket has since undergone an acquisition and relocation, it is much more

                                  23   likely that any still-existing proof in Cricket’s possession is maintained electronically. In any

                                  24   event, Cricket bore the burden on this issue and has not met it.

                                  25                B.      Interest of Justice.
                                  26        A district court deciding a motion to transfer must also consider public-interest factors

                                  27   such as relative degrees of court congestion, local interest in deciding localized controversies,

                                  28   and familiarity with governing law.
                                                                                      14
                                   1         Court congestion: Both sides argue that the available court-congestion data for the

                                   2   district courts in Atlanta and San Francisco favors their position on transferring. On average,

                                   3   cases move at similar speeds through both districts, but our judges oversee more cases at a

                                   4   time. Still, given that the undersigned judge is already familiar with both this action and the

                                   5   issues involved in the impending arbitration motion, having ruled on the arbitration motion in

                                   6   the Barraza action in 2015, maintenance of this lawsuit here will cause our district relatively

                                   7   less heartburn than it will for a judge seeing it for the first time in Atlanta.

                                   8         Local interest in deciding localized controversies: This factor is neutral at best. While

                                   9   Cricket is now headquartered in Georgia, it maintained its principal place of business in San

                                  10   Diego at all relevant times. San Diego, of course, is not within our district, nor is it within

                                  11   either of Cricket’s proposed districts: The District of Delaware or the Northern District of

                                  12   Georgia. From San Diego, Cricket allegedly directed a nationwide marketing campaign that
Northern District of California
 United States District Court




                                  13   promised nationwide 4G/LTE service. Plaintiffs and putative class members purchased their

                                  14   devices and experienced the allegedly deficient service all over the country, including in this

                                  15   district. Thus, this order affords little weight to this factor, at least to the degree it supports

                                  16   venue in Georgia or Delaware.

                                  17         Familiarity with governing law: The proposed district courts in Georgia and Delaware,

                                  18   as well as our district, are familiar with the law governing these claims. While the complaint

                                  19   alleges a putative Georgia class, it also alleges putative nationwide class and putative state

                                  20   classes in California, Missouri, and several other states. Significantly, “Cricket intends to

                                  21   move to compel arbitration immediately after the case is transferred or re-filed in an

                                  22   appropriate venue” (MTD at 4). That motion will likely be governed by the Federal

                                  23   Arbitration Act, as it was in Barraza, as well as relevant state contract law. While none of the

                                  24   proposed districts is any more capable of adjudicating issues under these various laws, this

                                  25   Court has already adjudicated this issue, at least as to the plaintiffs in the Barraza action. In

                                  26   other words, Cricket has already tested its arbitration agreement against these allegations here

                                  27   and now seeks to transfer this action before trying the issue again elsewhere. Justice will not

                                  28
                                                                                         15
                                   1   be furthered by allowing Cricket again to prolong decision on its arbitration agreements or

                                   2   otherwise delay resolution of these claims.

                                   3        Cricket has failed to bear its burden of showing that transfer of this action to Georgia will

                                   4   be more convenient to the parties and witnesses, or in the interest of justice. Accordingly, the

                                   5   motion to transfer is DENIED.

                                   6                                           CONCLUSION

                                   7        For the reasons stated above, Cricket’s motion to dismiss for lack of personal jurisdiction

                                   8   and improper venue or to transfer is DENIED. The finding of personal jurisdiction is made

                                   9   WITHOUT PREJUDICE.      Plaintiff will need to stand and deliver on this issue at trial or sooner.

                                  10   Cricket shall please promptly bring its motion to compel arbitration or it will be deemed

                                  11   waived.

                                  12
Northern District of California
 United States District Court




                                  13        IT IS SO ORDERED.

                                  14
                                  15   Dated: March 31, 2020.

                                  16
                                  17
                                                                                               WILLIAM ALSUP
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                       16
